IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-73,575-01


THE STATE OF TEXAS EX REL. BRETT W. LIGON, MONTGOMERY
COUNTY DISTRICT ATTORNEY, Relator

v.

THE HONORABLE SUZANNE STOVALL, JUDGE, 221ST JUDICIAL DISTRICT
COURT OF MONTGOMERY COUNTY, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 99-04-02311-CR IN THE 221ST JUDICIAL DISTRICT COURT
FROM MONTGOMERY COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, the District Attorney of Montgomery County contends that the
Honorable Suzanne Stovall, Judge of the 221st Judicial District Court of Montgomery County is
failing to perform a ministerial duty and issue a capias in order to return a habeas applicant to
custody after this Court entered an adverse ruling on the applicant's habeas writ.
 	In these circumstances, additional facts are needed.  The respondent, the Honorable Judge 
Suzanne Stovall, is ordered to file a response stating whether the court has issued an order or capias
revoking Applicant Johnny Valentine McCoy's bond and returning him to custody in Cause No. 99-04-02311-CR from the 221st Judicial District Court of Montgomery County.  If the trial court has not
performed this ministerial duty under Article 11.65 of the Texas Code of Criminal Procedure, the
court shall respond as to why not.  Such response shall be submitted within 30 days of the date of
this order.


Filed: March 24, 2010
Do not publish